Citation Nr: 0945288	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC), to include based on a service-connected cause of 
death, and pursuant to 38 U.S.C. § 1318.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to April 1961.  
He died in March 2005.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the appellant and her son testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause 
of death as lung cancer; other significant conditions 
contributing to death, but not resulting in the underlying 
cause, include atherosclerotic heart disease, diabetes 
mellitus, hypertension, and chronic lung disease.  

2.  At the time of the Veteran's death, service connection 
was in effect for lumbar degenerative disc disease, with a 60 
percent rating; a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
was in effect since January 26, 1998.

3.  Neither the lung cancer that caused the Veteran's death 
nor the atherosclerotic heart disease, diabetes mellitus, 
hypertension, and chronic lung disease that contributed to 
his death were noted in service, or for many years after 
discharge; and none is etiologically related to service.  

4.  There is no allegation of clear and unmistakable error in 
any prior decision, and no additional service department 
records have been received.

5.  The Veteran had no service during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits based on a service-
connected cause of death are not met.  38 U.S.C.A. § 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2009).  

2.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.5, 3.22 (2009).

3.  The claim for nonservice-connected death pension benefits 
lacks legal merit.  38 U.S.C.A. §§ 101, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.2, 3.3(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Pertinent to the claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318, and the claim for nonservice-connected death 
pension benefits, the appellant has been notified of the 
reasons for the denial of each claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to each claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, these claims lack legal 
merit.  As the law, and not the facts, is dispositive of the 
claims, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

Regarding the claim for DIC benefits based on a service-
connected cause of death, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for DIC 
benefits, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A July 2008 letter specifically 
addressed the Hupp requirements.  After issuance of the July 
2008 letter, and opportunity for the appellant to respond, 
the September 2008 supplemental statement of the case 
reflects readjudication of the claim.  However, as no 
evidence was received in response to the letter, that 
document simply noted that fact and confirmed the denial.  In 
any event, the appellant is not shown to be prejudiced by the 
timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  

The Board acknowledges that there is no medical opinion of 
record regarding service connection for the cause of death.  
However, in this case, the Board finds that a remand for such 
an opinion is not warranted.  The VCAA and its implementing 
laws and regulations provide, generally, that an opinion is 
necessary if the evidence of record contains competent 
evidence a current disability (in this case death); and 
indicates that the claimed disability may be associated with 
an injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  The threshold for finding that 
there "may" be a nexus between current disability or 
persistent or recurrent symptoms of disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are 
not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83.

Here, there are two alternative theories of causation 
regarding this claim.  The appellant's son suggested that 
pain medications taken for the Veteran's service-connected 
back disability may have contributed to the heart problems 
noted on the death certificate; and, in the August 2009 VA 
Form 646, the appellant's representative asserted that the 
Veteran was exposed to carbon tetrachloride and 
trichloroethylene, which may have caused his lung cancer.  
While there is no dispute that the Veteran had a service-
connected disability, for which he was taking pain 
medications, the only evidence suggesting a relationship 
between those medications and the heart condition noted on 
the death certificate as a significant condition contributing 
to death, consists of lay speculation.  The appellant's son 
has not suggested that he is competent to provide an opinion 
as to the etiology of arteriosclerotic heart disease or 
hypertension.  Thus, his testimony does not appear to be the 
type of evidence contemplated by the Court in McLendon.  

Similarly, with respect to the assertion of exposure to 
various chemicals in service, the service treatment records 
do not document exposure to chemicals in service, nor does 
the record contain any statement from the Veteran or other 
competent testimony that he was actually exposed to the 
chemicals alleged.  As such, the representative's statement 
also amounts to speculation.  Moreover, there is no credible 
evidence of continuity of symptomatology in this case, as the 
onset of lung cancer is reported on the death certificate as 
six months prior to death, which would be more than 42 years 
after discharge.  Similarly, the atherosclerotic heart 
disease, diabetes mellitus, hypertension, and chronic lung 
disease, which contributed to the Veteran's death, were not 
noted in service or for many years after discharge.  As such, 
the Board concludes that a medical opinion is not necessary.

Also of record and considered in connection with the appeal 
is the transcript of a September 2009 Board hearing, along 
with various statements submitted by the appellant and her 
representative, on her behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

DIC Benefits

Pertinent to this appeal, DIC may be awarded to a surviving 
spouse, child, or parent because of a service-connected death 
occurring after December 31, 1956, see 38 C.F.R. § 3.5, or 
where a veteran, during his or her lifetime, had established 
a right to receive total service-connected disability 
compensation for the period of time required under 38 U.S.C. 
§ 1318.  See 38 C.F.R. § 3.22.  The Board will address each 
theory of entitlement below.  

Service-Connected Cause of Death

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1131; 
38 C.F.R.  § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  38 C.F.R. 
§ 3.312(c)(1).

The Veteran in this case died in March 2005.  The death 
certificate identifies the immediate cause of death as lung 
cancer.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, include 
atherosclerotic heart disease, diabetes mellitus, 
hypertension, and chronic lung disease.  At the time of the 
Veteran's death, service connection was in effect for lumbar 
degenerative disc disease, with a 60 percent rating; a TDIU 
was in effect since January 26, 1998.

In this case, the appellant does not contend that the cause 
of death is or should be service connected.  On her VA Form 
9, she stated that, at no time had she contended as much, and 
that her claim was based entirely on entitlement under 
§ 1318.  Nevertheless, she checked the box on the VA Form 9 
indicating that she wished to appeal all issues included on 
the statement of the case, which included the matter service 
connection for the cause of the Veteran's death.  

As discussed at length above, two alternative theories have 
been introduced regarding service connection for the cause of 
the Veteran's death.  At the September 2009 hearing, the 
appellant's son asserted that pain medications taken for the 
Veteran's service-connected back disability may have 
contributed to the heart problems noted on the death 
certificate.  Moreover, in the August 2009 VA Form 646, the 
appellant's representative suggested that the Veteran was 
exposed to chemicals in service that resulted in the lung 
cancer that caused his death.  As discussed above, the 
service records do not document any exposure to chemicals in 
service.  Clinical findings for all systems except the skin 
were found to be normal on examination for discharge in March 
1961.  While chemical exposure might, in some cases, be 
capable of lay observation, the record contains no testimony 
of any individual who may have witnessed the claimed chemical 
exposure.  In addition, the competent evidence of record 
regarding nexus does not purport to relate the Veteran's lung 
cancer to chemical exposure more than 42 years before the 
Veteran's death, and does not purport to relate his various 
heart conditions to pain medication taken for his service-
connected back disability.  As such, the Board concludes, 
with respect to each theory presented, that at least one 
essential criterion for service connection is not met.  

In addition, the Board notes that the diabetes mellitus and 
chronic lung disease that contributed to the Veteran's death 
were not noted in service, or for many years after discharge; 
and the competent evidence of record does not purport to 
relate either condition to service.  Moreover, with respect 
to each condition listed on the death certificate, the Board 
notes that, although each was diagnosed during the Veteran's 
lifetime, the Veteran never sought service connection for 
lung cancer, atherosclerotic heart disease, diabetes 
mellitus, hypertension, and chronic lung disease, although he 
vigorously pursued a claim for service connection for his 
back disability, as well as a claim for a TDIU.  

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

38 U.S.C. § 1318

The Board notes initially that, in January 2000, VA amended 
38 C.F.R. § 3.22 to restrict the award of DIC benefits to 
cases where a veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required under 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  Following significant 
litigation related to this question, VA again amended 
38 C.F.R. § 3.22 in December 2005 to include not only 
situations where, during a veteran's lifetime, the claim 
could have been reopened based on CUE, but also where 
reopening could have occurred based on new evidence 
"consisting solely of service department records that 
existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the U.S. Court of Appeals for the 
Federal Circuit concluded that VA's interpretation of section 
1318 as allowing compensation only in circumstances where the 
grounds for reopening a veteran's claim would provide 
retroactive relief is reasonable.  

The Board notes that the appellant's claim to reopen was 
received in March 2005.  Therefore, the amended version of 38 
C.F.R. § 3.22 applies and "hypothetical entitlement" is not a 
viable basis for establishing benefits under either 38 
U.S.C.A. § 1318.  

The amended regulations provide that, even though a veteran 
died of non-service-connected causes, VA will pay death 
benefits to the surviving spouse or children in the same 
manner as if such veteran's death were service-connected, if 
the Veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: 

(1) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; 

(2) Rated by VA as totally disabling continuously since 
the Veteran's release from active duty and for at least 
5 years immediately preceding death; or 

(3) Rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding 
death, if the Veteran was a former prisoner of war who 
died after September 30, 1999.  

See 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that the Veteran filed a 
claim for disability compensation during his or her lifetime 
and one of the following circumstances is satisfied: 

(1) The Veteran would have received total disability 
compensation at the time of death for a service-
connected disability rated totally disabling for the 
period specified above but for clear and unmistakable 
error committed by VA in a decision on a claim filed 
during the Veteran's lifetime; or 

(2) Additional evidence submitted to VA before or after 
the Veteran's death, consisting solely of service 
department records that existed at the time of a prior 
VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided 
during the Veteran's lifetime and for awarding a total 
service-connected disability rating retroactively in 
accordance with §§ 3.156(c) and 3.400(q)(2) for the 
relevant period specified above; or 

(3) At the time of death, the Veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified above, but was 
not receiving compensation because: (i) VA was paying 
the compensation to the Veteran's dependents; (ii) VA 
was withholding the compensation under authority of 38 
U.S.C. 5314 to offset an indebtedness of the Veteran; 
(iii) the Veteran had not waived retired or retirement 
pay in order to receive compensation; (iv) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (v) VA was withholding payments because the 
Veteran's whereabouts were unknown, but the Veteran was 
otherwise entitled to continued payments based on a 
total service-connected disability rating; or (vi) VA 
was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 
5309.  

See 38 C.F.R. § 3.22(b).

Thus, the only possible avenues for prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for CUE in a previous decision, or 
where reopening of a previous decision could have occurred 
based on new evidence consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA. 

With reference to the provisions of 38 U.S.C.A. § 1318, set 
out above, it is undisputed that the Veteran in this case was 
not a prisoner of war.  Moreover, he was not rated totally 
disabled upon separation from service, and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  

There has been no specific pleading of CUE in any prior 
decision.  See Cole v. West, 13 Vet. App. 268 (1999) 
(appellant seeking 1318 benefits on the basis of CUE must 
plead with specificity).  Moreover, no additional service 
department records have been received since the Veteran's 
death.  Neither the appellant nor her representative has 
identified any other basis for granting this claim.  The 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The facts of this case are not in 
dispute and the law is dispositive.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Death Pension

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. 
§ 3.3(b) see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods pertinent to 
this claim: from June 27, 1950 to January 31, 1955 (the 
Korean conflict); from February 28, 1961 to May 7, 1975 for 
veterans serving in the Republic of Vietnam during that 
period, otherwise, from August 5, 1964 to May 7, 1975.  38 
C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis, 6 Vet. App. at 430.

In this case, the Veteran's service personnel records 
establish that he served on active duty from May 1958 to 
April 1961.  However, those records do not show, and the 
appellant does not contend that the Veteran had any service 
in the Republic of Vietnam.  Therefore, his period of service 
was not during a period of war.  The undisputed facts 
accordingly demonstrate that the Veteran did not have active 
military service during a period of war, a prerequisite for 
the appellant's basic eligibility for VA nonservice-connected 
death pension benefits.

Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis (cited above).  




ORDER

The claim for DIC based on service-connected cause of death 
is denied.

The claim for DIC under 38 U.S.C. § 1318 is denied.

The claim for nonservice-connected death pension benefits is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


